United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1605
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Donald Bratton, Jr.,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 14, 2010
                                 Filed: July 20, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Donald Bratton, Jr., appeals the sentence that the district court1 imposed after
he pleaded guilty to being a felon in possession of a firearm, in violation 18 U.S.C.
§ 922(g). Counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable because the court did not properly weigh the 18 U.S.C. § 3553(a)
factors. In a pro se supplemental brief Bratton argues that the government breached
its agreement to move for a reduced sentence, and counsel was ineffective.

      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
        We conclude that the district court did not abuse its discretion by imposing a
substantively unreasonable sentence. See United States v. Struzik, 572 F.3d 484, 487
(8th Cir. 2009) (standard of review). Bratton’s within-Guidelines-range sentence is
presumed reasonable on appeal, and we find no indication that the court failed to
consider any relevant section 3553(a) factor, gave significant weight to an improper
or irrelevant factor, or committed a clear error of judgment in weighing the factors.
Id. at 487-88 (sentence within Guidelines range is accorded appellate presumption of
reasonableness; listing circumstances where court abuses its discretion, resulting in
substantively unreasonable sentence). As to the pro se arguments, we decline to
consider Bratton’s newly raised contention that the government breached the plea
agreement, see Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (declining to
consider claims first raised on appeal), and Bratton’s ineffective-assistance claim is
not properly raised in this direct criminal appeal, see United States v. Cain, 134 F.3d
1345, 1352 (8th Cir. 1998).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issue for appeal. Accordingly, we
affirm the district court’s judgment, and we grant counsel’s motion to withdraw.
                         ______________________________




                                         -2-